71 N.Y.2d 841 (1988)
The People of the State of New York, Respondent,
v.
Anthony Hewlett, Appellant.
Court of Appeals of the State of New York.
Decided March 22, 1988.
Anthony Hewlett, appellant pro se.
John J. Santucci, District Attorney (Seymour Roth of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*842MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's contention that he was deprived of effective assistance of counsel is conclusory and without support in the record. Defendant fails to identify any theory of defense that was ignored or any particular witness that should have been called (see, People v Benn, 68 N.Y.2d 941, 942). The record demonstrates that defense counsel vigorously cross-examined the People's witnesses and delivered opening and closing statements that were entirely consistent with defendant's alibi defense (see, People v Hood, 62 N.Y.2d 863, 865). Thus, there is no support for defendant's claim that he did not receive "meaningful representation" at trial (see, People v Jones, 55 N.Y.2d 771, 773; People v Baldi, 54 N.Y.2d 137, 147). Defendant's remaining contentions are either without merit or unpreserved.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.